UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4379



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JIMMY DARRELL GAGUM, SR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-844)


Submitted:   October 26, 2005          Decided:     November 15, 2005


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Craig Brown, Florence, South Carolina, for Appellant. Arthur B.
Parham, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jimmy     Darrell   Gagum,    Sr.   appeals   from   the   district

court’s sentence of 210 months’ imprisonment resulting from a

conviction for possession of marijuana and cocaine base with intent

to distribute in violation of 21 U.S.C. § 841 (2000).                 Gagum’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), representing that, in his view, there are no

meritorious issues for appeal.         Gagum filed a pro se brief arguing

that the district court’s sentence was not reasonable.*

          After the Supreme Court’s decision in United States v.

Booker, 125 S. Ct. 738 (2005), a sentencing court is no longer

bound by the range prescribed by the sentencing guidelines.               See

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).

However, in determining a sentence post-Booker, sentencing courts

are still required to calculate and consider the guideline range

prescribed thereby as well as the factors set forth in 18 U.S.C.

§ 3553(a) (2000).    Id.   As stated in Hughes, this court will affirm

a post-Booker sentence if it is both reasonable and within the

statutorily prescribed range.      Id. at 546-47.




     *
      Gagum also claims that under U.S. Sentencing Guidelines
Manual § 4B1.1(b)(C) (2004), he should have received a base offense
level of thirty-two. However, as his crime carried a maximum term
of imprisonment of thirty years, see 21 U.S.C. § 841, his base
offense level was thirty-four under USSG § 4B1.1(b)(B).         The
district court did not err in calculating his base offense level.

                                  - 2 -
          Gagum claims that his sentence is unreasonable.   In his

plea agreement, Gagum agreed that he was a career offender.    The

district court correctly determined his sentencing guideline range.

After acknowledging that the sentencing guidelines were advisory,

the district court consulted the sentencing factors of § 3553(a).

The district court selected a prison sentence of 210 months, in the

middle of the advisory guideline range, based upon Gagum’s prior

criminal record.   The district court expressed its hope that the

sentence would serve as a deterrent to future criminal behavior

because Gagum’s previous prison time had not had an adequate

deterrent effect on him.    Because the district court relied on

appropriate sentencing considerations and it imposed a sentence

well within the advisory guideline range, we conclude that the

sentence was reasonable.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Gagum’s conviction and sentence.   This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are



                              - 3 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -